DETAILED ACTION
This Office action is in response to the amendment/remarks filed on 25 August 2022.  Claims 1-25 are pending in the application.  Claims 22-25 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-15, 17-18, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by St. Amand et al., US patent 7071568 B1, newly cited.
With respect to claim 1, St. Amand discloses a package substrate (21, fig. 1A); a die (D1, fig. 1A) on the package substrate (21, fig. 1A), the die (D1, fig. 1A) having a vertical thickness, wherein the die (D1, fig. 1A) is attached to the package substrate (21, fig. 1A) by a die attach film (27, fig. 1B) ; a sidewall bumper (S1A/S1B, fig. 1A) surrounding sidewalls of the die (D1, fig. 1A), the sidewall bumper (S1A/S1B, fig. 1A) having a vertical thickness the same as or less than the vertical thickness of the die (D1, fig. 1A); and a mold layer (29, fig. 1A) over the die (D1, fig. 1A) and the package substrate (21, fig. 1A).  
With respect to claim 2, St. Amand discloses wherein a top surface of the sidewall bumper (S1A/S1B, fig. 1A) is substantially coplanar with a top surface of the die (D1, fig. 1A).  
With respect to claim 3, St. Amand discloses wherein the top surface of the die (D1, fig. 1A) is wire bonded (26, fig. 1B) to the package substrate (21, fig. 1A), see column 5, lines 33-42.  
With respect to claim 4, St. Amand discloses wherein the die attach film (27, fig. 1B) contacts a bottom surface of the die (D1, fig. 1A) and a bottom surface of the sidewall bumper (S1A/S1B, fig. 1A).  
With respect to claim 5, St. Amand discloses further comprising a top surface bumper (28, fig. 1A) over a top surface of the die (D1, fig. 1A).  
With respect to claim 6, St. Amand discloses wherein the die (D1, fig. 1A) is separated from the mold layer (29, fig. 1A) by the sidewall bumper (S1A/S1B, fig. 1A) and the top surface bumper (28, fig. 1A).  
With respect to claim 7, St. Amand discloses a plurality of die (D1, fig. 1A; D3, fig. 4A), wherein each die (D1, fig. 1A) is surrounded by a sidewall bumper (S1A/S1B, fig. 1A).  
With respect to claim 8, St. Amand discloses wherein the die (D1, fig. 1A; D3, fig. 4A) are memory die (D1, fig. 1A; column 8, lines 60-67, column 9, lines 1-4).  
With respect to claim 10, St. Amand discloses wherein the sidewall bumper (S1A/S1B, fig. 1A) has a thickness that is greater than a thickness of the die attach film (27, fig. 1B) .  
With respect to claim 11, St. Amand discloses wherein the sidewall bumper (S1A/S1B, fig. 1A) has a modulus that is less than the modulus of the mold layer (29, fig. 1A).  
With respect to claim 12, St. Amand discloses a semiconductor die (D1, fig. 1A) having a first surface, a second surface opposite the first surface and a sidewall surface coupling the first surface to the second surface the semiconductor die (D1, fig. 1A) having a vertical thickness; a sidewall bumper (S1A/S1B, fig. 1A) over the sidewall surface, the sidewall bumper (S1A/S1B, fig. 1A) having a vertical thickness the same as or less than the vertical thickness of the semiconductor die (D1, fig. 1A); and a die attach film (27, fig. 1B) over the first surface.  
With respect to claim 13, St. Amand discloses wherein the sidewall bumper (S1A/S1B, fig. 1A) is supported on the die attach film (27, fig. 1B) .  
With respect to claim 14, St. Amand discloses wherein the second surface of the semiconductor die (D1, fig. 1A) is substantially coplanar with a top surface of the sidewall bumper (S1A/S1B, fig. 1A).  
With respect to claim 15, St. Amand discloses a plurality of conductive pads (25, fig. 1B) on the second surface of the semiconductor die (D1, fig. 1A).  
With respect to claim 17, St. Amand discloses wherein the thickness of the sidewall bumper (S1A/S1B, fig. 1A) is greater than a thickness of the die attach film (27, fig. 1B) .  
With respect to claim 18, St. Amand discloses a second bumper (28, fig. 1A) over a portion of the second surface.  
With respect to claim 20, St. Amand discloses wherein the second bumper (28, fig. 1A) is the same material as the sidewall bumper (S1A/S1B, fig. 1A).  
With respect to claim 21, St. Amand discloses wherein a thickness of the sidewall bumper (S1A/S1B, fig. 1A) is greater than a thickness of the second bumper (28, fig. 1A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over St. Amand et al., US patent 7071568 B1, newly cited, as applied to claims 1, 12, and 18 above.
With respect to claim 9, St. Amand discloses the sidewall bumper (S1A/S1B, fig. 1A), however, St. Amand does not disclose that the bumper has a thickness greater than 15 microns.  However, the claimed thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).
With respect to claim 16, St. Amand discloses the sidewall bumper (S1A/S1B, fig. 1A), however, St. Amand does not disclose that the bumper has a thickness greater than 15 microns.  However, the claimed thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).
With respect to claim 19, admittedly, St. Amand et al. disclose that the second bumper does not cover the entire second surface. However, there are only two choices in forming the second bumper: to cover the entire second surface or to cover only a portion of the second surface. It has been well established that choosing from a finite number of identified, predictable solutions with a reasonable expectation of success is an acceptable rationale supporting the legal conclusion of obviousness.  KSR International Co. v. Teleflex Inc.  550 U.S. at 418, 82 USPQ2d at 1396. Therefore, it would have been “obvious to try” only covering a portion of the second surface with the second bumper, in order to reduce processing costs by using less material for the second bumper. Requiring the second bumper to not cover the entire second surface is not deemed to patentably distinguish Applicant’s claimed semiconductor die module from the known module of St. Amand et al.

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 




from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822






/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822